DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the correspondence filed on 01/08/2019. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/614,826, filed on 01/08/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/14/2020, 05/17/2019, and 04/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Fujimoto et al. (US 2003/0033537; Hereinafter “Fujimoto”), in view of Ranade et al. (US 2009/0313483) and further in view of Aissi et al. (US 2014/0013452; Hereinafter “Aissi”).  However, none of Fujimoto, Ranade, and Aissi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 18, 19, and 20. For example, none of the cited prior art teaches or suggest the steps of “generating a second hash identifier by hashing the encrypted context key value; storing the second hash identifier and the encrypted context key value in a second table; generating a second key value by encrypting the second hash identifier; generating a third hash identifier by hashing a portion of the context key value; storing the second key value and the third hash identifier in a third table; clearing the temporary machine memory after storing the second key value and the third hash identifier; and using the second key value and the third hash identifier as authentication and data retrieval tools” as recited in claim 1; the steps of “generating a second hash identifier by hashing the encrypted context key value; storing the second hash identifier and the encrypted context key value in a second table; generating a second key value by encrypting the second hash identifier; generating a third hash identifier by hashing a portion of the context key value; storing the second key value and the third hash identifier in a third table; and using the second key value and the third hash identifier as authentication and data retrieval tools” as recited in claim 18; the steps of “decrypting a second key value corresponding to the third hash identifier to obtain a corresponding second hash identifier stored in a second table; locating an encrypted context key value corresponding to the second hash identifier stored in the second table; decrypting the encrypted context key value to obtain a context key value; storing the context key value in temporary machine memory; locating first hash identifiers corresponding to the context key value; locating discrete components corresponding to each one of the first hash identifiers; assembling the discrete components into context based on the context key value; and returning the data to the database” as recited in claim 19; and the steps of “decrypting the second key value to obtain a corresponding second hash identifier stored in a second table; matching the second hash identifier to a third hash identifier stored in a third table; locating an encrypted context key value corresponding to the second hash identifier; decrypting the encrypted context key value to obtain a context key value; storing the context key value in temporary machine memory; locating first hash identifiers corresponding to the context key value; locating discrete components corresponding to each one of the first hash identifiers; assembling the discrete components into context based on the context key value; and returning the data to the database” as recited in claim 20. As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437